t c memo united_states tax_court angelo n and jo e grandelli petitioners v commissioner of internal revenue respondent docket no filed date angelo n and jo e grandelli pro sese jack t anagnostis and stuart spielman for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court upon respondent’s determination that petitioners are not entitled to an abatement of interest we decide whether respondent’s refusal to abate interest is an abuse_of_discretion see sec_6404 h all section references are to the internal_revenue_code continued we hold that respondent did not abuse his discretion under sec_6404 in denying petitioners’ request for abatement of interest that accrued on their income_tax_liability for tax_year findings_of_fact at the time they filed their petition petitioners resided in drexel hill pennsylvania petitioners mailed a form_1040 u s individual_income_tax_return for in august of and then again in september of petitioners also mailed a form 1040x amended u s individual_income_tax_return in september of on the amended form 1040x for petitioners claimed an overpayment of dollar_figure which they requested to be credited to their tax_liability the internal_revenue_service irs did not receive any of these returns it is not clear from the record whether the irs’ failure to receive these returns was due to either party’s error in january or february of the irs notified petitioners that it had not received an income_tax return from them for petitioners sent the irs a package that they believe contained both an original and an amended income_tax return but the ir sec_1 continued and all rule references are to the tax_court rules_of_practice and procedure afterwards informed them that it had received only an original form_1040 income_tax return for on date in july of petitioners prepared and mailed a form_1040 for on this return petitioners noted that they had requested the dollar_figure from their amended income_tax return be applied to their tax_liability the irs did not receive this return on date the irs issued a notice of income_tax delinquency_notice of delinquency for to petitioner jo grandelli individually under her maiden name and to an address where petitioners had not resided since before they filed their return petitioners did not receive this notice of delinquency on date the irs issued a letter notice_of_intent_to_levy and notice of your right to a hearing to mrs grandelli under her maiden name at petitioners’ correct address which was the address provided on petitioners’ return that the irs received the notice was of intent to levy to collect an assessment of a deficiency on mrs grandelli’s individual_account for petitioners learned through correspondence with the irs that it had not received their amended return or any return for petitioners mailed a copy of their amended return to the irs’s taxpayer_advocate_service in philadelphia on date and filed their return with the irs on date the irs has no record of an amended_return being filed for and the dollar_figure overpayment shown on petitioners’ amended return was never credited toward petitioners’ tax_liability on date the irs issued separate but identical notices of intent to levy to mr and mrs grandelli at their correct address the tax assessed was based upon petitioners’ joint_return petitioners concede that the assessed balance of tax due on the date notices of intent to levy is correct the erroneous assessment against mrs grandelli individually has been abated and the assessment on the date notices of intent to levy is the underlying liability upon which interest and penalties have accumulated petitioners submitted a request for abatement of interest and penalties for by letter dated date which respondent received on date petitioners claimed that they were entitled to relief under sec_6404 because the irs did not notify them in a timely manner that it had not received their return petitioners also stated that they should not be penalized for the fact that the irs did not receive their amended return which showed a refund to be credited toward their liability because they had a reasonable expectation that the irs would receive the returns that they mailed respondent denied petitioners’ request for abatement of interest in a letter dated date respondent stated among other things that no errors or delays were found that merited the abatement of interest petitioners timely petitioned this court to review respondent’s denial of their request for abatement of interest opinion sec_6404 provides that the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income taxes to the extent that the deficiency or any error or delay in payment is attributable to unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act such an error or delay is taken into account only if it is in no significant aspect attributable to the taxpayers and only if it occurs after the irs has contacted the taxpayers in writing with respect to the deficiency or payment sec_6404 even if there is an error or delay the commissioner has discretion whether to abate interest mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir sec_6404 is intended to apply only in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 we have jurisdiction to determine whether the commissioner’s decision not to abate interest was an abuse_of_discretion sec_6404 in order to prevail the taxpayers must prove that the commissioner abused his discretion by exercising this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 thus the taxpayers bear the burden_of_proof rule a petitioners argue that the delay in their payment of their tax_liability is attributable to the irs’s unreasonable error in sending the notice of delinquency to mrs grandelli under an incorrect name and to an incorrect address and the irs’s unreasonable delay in sending the notice of delinquency to petitioners’ correct address petitioners argue that they reasonably believed that their refund for as shown on their amended return would satisfy their tax_liability had they learned earlier that the irs had not received either their amended return or their original return petitioners might have been able to mail those returns again and receive credit for their dollar_figure overpayment in and avoid paying several years’ worth of interest respondent argues that he did not abuse his discretion for two reasons first respondent argues that the first time that the irs contacted petitioners in writing with respect to a deficiency or payment was on date when the irs issued the letter to mrs grandelli therefore to establish that they are entitled to relief petitioners must prove that an officer_or_employee of the irs made some error or delay after the date of this first contact sec_6404 nerad v commissioner tcmemo_1999_376 however the errors and delays that petitioners claim caused their delay in payment occurred before this date respondent argues that the notice of delinquency mailed to mrs grandelli on date did not constitute written contact with respect to either a deficiency or a payment within the meaning of sec_6404 because it was intended to inform petitioners that they had not filed a return for not to inform them that there was a deficiency or a payment owed for second even if we were to find that the notice of delinquency did constitute the type of written contact required by sec_6404 respondent argues that petitioners’ delay in paying their tax_liability would not be attributable to any unreasonable error or delay by any employee or officer of the irs we have not directly addressed the issue of whether a notice of delinquency which generally only notifies the taxpayers that they have not filed a return for a specific year constitutes a written contact with respect to a deficiency or payment see weiss v commissioner tcmemo_1999_364 finding it unnecessary to decide whether the commissioner’s request for a copy of the taxpayer’s return was a writing with respect to a deficiency or payment within the meaning of sec_6404 however we need not decide this issue now because even if we were to find that the date notice of delinquency did constitute such a written contact we would still find that the delay in petitioners’ payment was attributable to their error in making payment and not to an error or delay by the irs the irs did err by mailing a notice of delinquency to mrs grandelli under an incorrect name and to an incorrect address however we find that the cause of petitioners’ delay in paying their income_tax_liability was their failure to timely file their amended income_tax return and their income_tax return petitioners knew that the irs did not receive the three income_tax returns they mailed in when the irs notified them in that it had not received any of their income_tax returns for petitioners should have realized that there was a problem with their method of filing income_tax returns and taken steps to correct this problem or at least established a policy of verifying that the irs received their subsequent returns while it is the irs’s policy to notify taxpayers when they have not timely filed returns the irs has no statutory obligation to do so see administration internal_revenue_manual cch pt at big_number date given their past problems with filing income_tax returns petitioners should not have relied on the irs to notify them that their amended_return and their return had not been received if the irs had not sent petitioners any notification that their return was delinquent before this would not be an unreasonable error or delay under sec_6404 because that section does not permit abatement of interest regardless of how long the irs takes to first contact the taxpayer 118_tc_22 cannon v commissioner tcmemo_2002_205 hanks v commissioner tcmemo_2001_319 therefore we find it was petitioners’ error that ultimately caused the delay in petitioners’ payment of their income_tax liabilities we agree with petitioners that they generally have a reasonable expectation that items they send in the mail will be received however because petitioners were aware that several of the returns they mailed to the irs were not received petitioners should have taken steps to ensure that the irs received their subsequent returns furthermore petitioners have not offered any evidence showing that the irs’s failure to receive petitioners’ amended return or return before was due to any error committed by the irs because petitioners bear the burden_of_proof the absence of any evidence as to what happened to the missing returns weighs in favor of respondent consequently petitioners are not entitled to an abatement of interest under sec_6404 with respect to their income_tax it follows that respondent’s failure to abate such interest is not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
